Case 1:20-cv-03000-GPG Document1 Filed 10/02/20 USDC Colorado Page1of5

D

U.S.
WISTRIC

A
yn
xy

Om

IN THE UNITED STATES DISTRICTCOURT 3... |
FOR THE DISTRICT OF COLORADO TT pp eky HELL

Civil Action No.

 

(To be supplied by the court)

Bren dew Ques enbex v YW . Plaintiff
Aims Community College.
Susan Andeyson

D ee Schultz
A vv Gc oM ess , Defendant(s).

(List each named defendant on a separate line. If vou cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list ofnames. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule. papers filed with the court should not
contain: an individual's full social security number or full birth date: the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number: the year of an individual's birth; a minor’s initials:
and the last four digits of a financial account number.

 

 

 
Case 1:20-cv-03000-GPG Document1 Filed 10/02/20 USDC Colorado Page 2of5

A. PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be
served ly’ filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.

Brenden Quesenbercy, STIO W 24th St H26 Greeley, | CO s0CS4

(Name and complete mailing address}

(970) SR4—-AICTCcuyvent), 9 22S 2212 @beors.unce.edu

* (Telephone number and e-mail address

B. DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If

more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S} INFORMATION.”

Defendant 1: Aams, Fsthers, S4o| W Z Oth St. Greeley, Co SOG3+

(Name and complete mailing address)

(910)330- 8008, leah. boynstein @aims.2du

(Telephone number and e-mail address if known)

Defendant 2: Susan Andersen A S142 Teh Lil \y St. Wel lington, CO

 

 

(Name and complete mailing address) 'g O54
unverified susan. andersen (aims edu
(Telephone number and e-mail address if known) ts
de oth pes ae @
Cc. JURISDICTION Chocgad
Identify the statutory authority that allows the court to consider your claim(s): (check all ha e\\

apply)

uv Title VI] of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

vo Americans with Disabilities Act, as amended. 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

S\

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
{employment discrimination on the basis of age)

Other: (please specif\’) A \\ | aws ; ethics aw a ston dards
2

IN
Case 1:20-cv-03000-GPG Document1 Filed 10/02/20 USDC Colorado Page 3of5

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM one: _AiwaS Collea @ discriminated and defamed myself
The conduct complained of in this claim involves the following: (check all that apply)

VV failure to hire \Z different terms and conditions of employment

\Z failure to promote \Z failure to accommodate disability

Vf termination of employment \% retaliation

A other: (please specify) Breach of Libel } S | ay d RY) Oo UO oth ey,
Hanragsment ) CONSPIrACY, Wrow tal “Ram inate

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

ZL race «ZL religion rational origin V, age
SL color V. sex Aaisabitity
Supporting facts:

M5. Andatsen, my direct Supervisor,
Sent a message explicitly stating thet
i+ woosn't important to her to follow and
adhere to ne Americans with Disabilihes
Act, precisely accomodations. However, She

was Very ConsiStet in slondeving myself
ayound the ceTic2, and LL was hormed
due to He assault with Special

Civ cumstances implied . Fucther, that
nttack was Wally premeditated, and

mad be based men numerans other incetver
Case 1:20-cv-03000-GPG Document1 Filed 10/02/20 USDC Colorado Page 4of5

CLAIM TWO: Aims (eavranged ne Sacks ond hid the

 

Oe | evidence
The conduct complained of in this claim involves the following: (check all that apply’)
failure to hire V_ different terms and conditions of employment
i failure to promote V_ failure to accommodate disability

\/ termination of employment A retaliation

“other: (please specify) O03 ) Destyuctton of Orivate property,
Wiiness Fompering , untaiv Prackices, bi asec

Defendant's conduct was discriminatory because it was based on the following: (check all that Con duct
apply)
A race ~— religion VV national origin ____ age
¥ color Yv sex _“Gisability

Supporting facts:

Afler Ms. Andersen assaulted myself,

and took a Short visit to the ER room

because ct tt, did not blame her. Tn Lack,
tt never beng +o Up In An/ Way whaktoever

avound her. However, it wasnt too long
otler TT came baci Wat She began
rncovyectly , deriontly diSgractng MY Wore
Cora or un ICOM precise reasons. | rs
© had documented, Since +he beainan G
uw worreloce velotionsnip those 2NCOU g,
SOD was aware oF fe tnveat she paved
to myselt and e School. 2 rob he
the evidence, but Mg. Schultz slated She

| | ever be
5 . . \ aN hea and Could "
Ahad just Simp nen \ one Rielenvki tued dare me.
Case 1:20-cv-03000-GPG Document1 Filed 10/02/20 USDC Colorado Page 5of5

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Gommission or any other federal or state agency? (check one)

&—Yes (You must attach a copy of the administrative charge to this complaint)
Lo

Have you received a notice of right to sue? (check one)

LZ Yes (You must attach a copy of the notice of right to sue to this complaint)

LINo

F. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. Lf additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “‘F. REQUEST
and factually

FOR RELIEF.” Tm legitimately | suficpeul|
TE Gusting susie” be ewmopnadically Served to ech; all

of these harvible incideuks. ry 2vevy appropnale we,
G PLAINTIFF’S SIGNATURE GA WW On e- hica| j bumane MonnernisSm .

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;

18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending or modifying

existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,

will likely have evidentiary support after a reasonable opportunity for further investigation or
iscovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

     

 

 

. wat
(Plaintiff's signature) ( )
lolil2o
(Date) /

(Revised December 2017)
